                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA,                        No.    67&56BCW

                       Plaintiff,                 COUNT 1
                                                  18 U.S.C. § 924(a)(1)(A)
        v.                                        NMT 5 Years Imprisonment
                                                  NMT $250,000 Fine
 DAVID PANBEHCHI,                                 NMT 3 Years Supervised Release
 [DOB: 01/16/1996]                                Class D Felony

                       Defendant.                 COUNT 2
                                                  18 U.S.C. § 924(a)(1)(A)
                                                  NMT 5 Years Imprisonment
                                                  NMT $250,000 Fine
                                                  NMT 3 Years Supervised Release
                                                  Class D Felony

                                                  $100 Mandatory Special Assessment (Both
                                                  Counts)

                                      INDICTMENT

       THE GRAND JURY CHARGES THAT:

                                      COUNT 1
 (Knowingly Making a False Statement and Representation to a Firearms Dealer in Order
                                to Purchase a Firearm)

       On or about August 11, 2020, in Greene County, in the Western District of Missouri, the

defendant, DAVID PANBEHCHI, knowingly made a false statement and representation to

Jeremy Holler, a sales associate for Walmart, a person or entity licensed under the provisions of

Chapter 44 of Title 18, United States Code, with respect to information required by the provisions

of Chapter 44 of Title 18, United States Code, to be kept in the records of Walmart, in that the

defendant provided a false current state of residence and address, in Section A, line 2 of ATF Form

4473, in violation of Title 18, United States Code, Section 924(a)(1)(A).




          Case 6:21-cr-03067-BCW Document 1 Filed 05/19/21 Page 1 of 2
                                      COUNT 2
 (Knowingly Making a False Statement and Representation to a Firearms Dealer in Order
                                to Purchase a Firearm)

       On or about August 11, 2020, in Greene County, in the Western District of Missouri, the

defendant, DAVID PANBEHCHI, knowingly made a false statement and representation to Justin

Beezley, a sales associate for Eagle Pawn and Jewelry, a person or entity licensed under the

provisions of Chapter 44 of Title 18, United States Code, with respect to information required by

the provisions of Chapter 44 of Title 18, United States Code, to be kept in the records of Eagle

Pawn and Jewelry, in that the defendant provided a false current state of his residence and address,

in Section A, line 2 of ATF Form 4473, in violation of Title 18, United States Code, Section

924(a)(1)(A).



                                                     A TRUE BILL.


                                                     /s/ Monica Stone
                                                     ___________________________________
                                                     FOREPERSON OF THE GRAND JURY

/s/ Randall Eggert
_____________________________
RANDALL D. EGGERT
Supervisory Assistant United States Attorney
MO Bar #39404

        05/19/2021
Dated: _______________________
       Springfield, Missouri




                                                 2

          Case 6:21-cr-03067-BCW Document 1 Filed 05/19/21 Page 2 of 2
